UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6476



DAVID RAY HUBBARD,

                                              Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden, Mount Olive Correc-
tional Complex,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-328-5)


Submitted:   August 31, 2000             Decided:   September 15, 2000


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Ray Hubbard, Appellant Pro Se. Darrell V. McGraw, Jr., Leah
Perry Macia, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Ray Hubbard seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny leave to

proceed in forma pauperis, deny the motion for a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court.   See Hubbard v. Painter, No. CA-99-328-5 (S.D.W. Va.

Mar. 6, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2